Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 9/29/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 3/10/2022 has been considered.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahindru et al. (US 20200097347, hereafter Mahindru) in view of Nasu et al. (US20210294597, hereafter Nasu).
 	1. A computer-implemented method, comprising: identifying usage of one or more computing resources by a software application performed by a computing resource services provider by at least (Mahindru, see at least [0019], software resources as commonly known ….resources; [0032], resources…applications; [0038], cloud systems automatically control and optimize resource use … Resource usage can be monitored):  receiving, through an application programming interface, a set of parameters indicating the one or more computing resources and one or more computing resource performance thresholds (Mahindru, see at least [0006], diagnostics of resources … responsive to detecting a threshold breach of a recurrent event associated with a first resource; [0065] performing event aggregation and correlation of certain events detected within the hardware resources 200 to determine if the event(s) have occurred above a defined threshold over a period of time); 
receiving, through the application programming interface, information indicating a set of compute functions to perform analysis operations corresponding to the one or more computing resources (Mahindru, see at least [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc. [0004], Paas…Saas; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser; note that Paas and Saas do not run servers).
 recording performance data for the one or more computing resources; (Mahindru, see at least [0064] The learned failure patterns, as analyzed by the failure analysis component 606, may be stored in a learned failure pattern database 608. The learned failure pattern database 608 stores the learned failure patterns based on historical data collected from monitoring the disaggregated environment (i.e., cloud computing environment)); 
in response to the performance data indicating the one or more computing resources met the one or more computing resource performance thresholds, transmitting one or more application programming interface calls to a compute service to cause the serverless compute service to launch the set of serverless compute functions to perform the analysis operations to determine a cause of meeting the threshold (Mahindru, see at least [0006], responsive to receiving the alert, ceasing the execution of the workload on the first resource; (c) identifying and invoking health check diagnostics on the first resource based on the alert and a server telemetry [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc. [0004], Paas…Saas; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser);
Mahindru further teaches obtaining information indicating results of the analysis operations; and providing the information indicating the results of the analysis operations (Mahindru, see at least [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user).   As the user provides data and receive a result from the health diagnostics service in a disaggregated environment such as a cloud (Mahindru, [0014]) and as Paas and Saas do not run servers, such service environments could be interpreted as being serverless while a web browser is utilized for communication, it would be obvious that receiving and providing data can be via a user interface and the health diagnostic can be implemented as serverless such as a Faas.  Nonetheless, Nasu clearly teach that serverless (Faas) service environment known in the industry with a GUI displayed on a web browser to display information and result regarding resource usage/performance (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])). Combining Nasu’s functionality with that of Mahindru results in a system that provides a serverless service and a user interface.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to improve efficiency of application resource utilization and analysis and provide a user interface for an optimized communication method  (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])).
	2. The computer-implemented method of claim 1, wherein the information indicating the set of serverless compute functions to perform analysis operations further indicates a set of serverless compute functions to perform a set of remediation operations, the set of remediation operations performed in response to the results of the analysis operations (Mahindru, see at least [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions).
 	3. The computer-implemented method of claim 1, wherein the performance data is recorded by a computing resource monitoring service of the computing resource services provider and the computing resource monitoring service transmits one or more application programming interface calls to the serverless compute service in response to the performance data  (Mahindru, see at least [0064] The learned failure patterns, as analyzed by the failure analysis component 606, may be stored in a learned failure pattern database 608. The learned failure pattern database 608 stores the learned failure patterns based on historical data collected from monitoring the disaggregated environment (i.e., cloud computing environment); [0063], A failure pattern analysis component 606 may be provided to perform the various analyses and learning techniques from the historically collected data (metrics) stored in the historical monitored data database 604 [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages (e.g., component attachment, de-attachment, calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.); [0049], “This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser” (i.e. API calls)).
 	4. The computer-implemented method of claim 1, wherein the user interface is a web interface comprising information about the performance data and the information indicating the results of the analysis operations, the web interface provided by the computing resource services provider (Mahindru, see at least [0032], cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. a provider of the service);  [0049], “This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser” (i.e. API calls); [0049], using a web browser; (Mahindru, see at least [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user; [0004],  clients/users may load and/or install, and manage, platforms, applications, and/or data; Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])). 

 	5. A system, comprising: one or more processors; memory that stores computer-executable instructions that, if executed, cause the one or more processors to: receive information indicating a set of analysis functions to be triggered in response to performance monitoring of a computing resource indicating degraded performance (Mahindru, see at least [0006], diagnostics of resources … responsive to detecting a threshold breach of a recurrent event associated with a first resource; [0065] performing event aggregation and correlation of certain events detected within the hardware resources 200 to determine if the event(s) have occurred above a defined threshold over a period of time; [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser).
Mahindru further teaches that the user provides data and receive a result from the health diagnostics service in a disaggregated environment such as a cloud (Mahindru, [0014]) and a web browser is utilized for communication, it would be obvious that receiving and providing data can be via an interface.  Nonetheless, Nasu clearly teach that serverless (Faas) service environment with a GUI displayed on a web browser to display information and result regarding resource usage/performance (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])). Combining Nasu’s functionality with that of Mahindru results in a system that provides an interface.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to improve efficiency of application resource utilization and analysis and provide a user interface for an optimized communication method (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])).
 	Mahindru further teaches: in response to the performance monitoring indicating degraded performance of the computing resource, cause the set of analysis functions to determine a cause of the degraded performance (Mahindru, see at least [0006], responsive to receiving the alert, ceasing the execution of the workload on the first resource; (c) identifying and invoking health check diagnostics on the first resource based on the alert and a server telemetry [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc. [0004], Paas…Saas; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser); 
provide results of performance of the set of analysis functions to enable performance of the computing resource to be restored (Mahindru, see at least [0022] identify the potential resource failure and take an appropriate remediation action, such as replacing the server or the affected resources in a timely manner, these unforeseen behavior patterns may lead to catastrophic scenarios. Furthermore, traditional servers cannot allow replacement of certain resources while the workloads are running, with minimal disruption; [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions).
 	6. The system of claim 5, wherein the computer-executable instructions further cause the one or more processors to cause the set of analysis functions to determine the cause by at least transmitting a set of application programming interface calls to a compute service (Mahindru, see at least [0064] The learned failure patterns, as analyzed by the failure analysis component 606, may be stored in a learned failure pattern database 608. The learned failure pattern database 608 stores the learned failure patterns based on historical data collected from monitoring the disaggregated environment (i.e., cloud computing environment); [0063], A failure pattern analysis component 606 may be provided to perform the various analyses and learning techniques from the historically collected data (metrics) stored in the historical monitored data database 604 [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages (e.g., component attachment, de-attachment, calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.); [0049], “This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser” (i.e. API calls)).  
Mahindru further teaches obtaining information indicating results of the analysis operations; and providing the information indicating the results of the analysis operations (Mahindru, see at least [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user).   As the user provides data and receive a result from the health diagnostics service in a disaggregated environment such as a cloud (Mahindru, [0014]) and as Paas and Saas do not run servers, such service environments would be reasonably considered as being serverless while a web browser is utilized for communication, it would be obvious that receiving and providing data can be via a user interface and the health diagnostic can be implemented as serverless such as a Faas.  Nonetheless, Nasu clearly teach that serverless (Faas) service environment with a GUI displayed on a web browser to display information and result regarding resource usage/performance (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])). Combining Nasu’s functionality with that of Mahindru results in a system that provides a serverless service and a user interface.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to improve efficiency of application resource utilization and analysis and provide a user interface for an optimized communication method (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])).
 	7. The system of claim 5, wherein the computer-executable instructions further cause the one or more processors to monitor performance of the computing resource using a computing resource monitoring service of the system and, in response to the performance monitoring indicating degraded performance, performing the set of analysis functions specific to the computing resource monitored by the computing resource monitoring service (Mahindru, see at least [0065], the monitoring framework; [0071], monitor resource behavior and events by the monitoring framework; [0084], to initiate the health check diagnostics ….related to the particular CPU; [0006], responsive to receiving the alert, ceasing the execution of the workload on the first resource; (c) identifying and invoking health check diagnostics on the first resource based on the alert and a server telemetry [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc. [0004], Paas…Saas; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser); 
  	8. The system of claim 5, wherein the computer-executable instructions further cause the one or more processors to receive, via the interface, one or more usage values indicating degraded performance of the computing resource (Mahindru, see at least [0019], software resources as commonly known ….resources; [0032], resources…applications; [0038], cloud systems automatically control and optimize resource use … Resource usage can be monitored; [0006], diagnostics of resources … responsive to detecting a threshold breach of a recurrent event associated with a first resource; [0065] performing event aggregation and correlation of certain events detected within the hardware resources 200 to determine if the event(s) have occurred above a defined threshold over a period of time; [0066], track a health status of each resources … particular resource …probability value computed).   
 	9. The system of claim 5, wherein the analysis operations comprise one or more first analysis operations and one or more second analysis operations, the one or more first analysis operations associated with the computing resource and the one or more second analysis operations associated with one or more second computing resources associated with the computing resource.  (Mahindru, see at least [0006] responsive to detecting a threshold breach of a recurrent event associated with a first resource of a first resource type executing a workload, generating an alert; (b) responsive to receiving the alert, ceasing the execution of the workload on the first resource; (c) identifying and invoking health check diagnostics on the first resource based on the alert and a server telemetry; claim 4, a first resource…a second resource; [0072]; [0076], a series of analyses; [0083]).
 	10. The system of claim 5, wherein the performance monitoring of the computing resource is performed using one or more performance data sets associated with the computing resource for a time value received via the interface (Mahindru, see at least [0025] dynamically estimates the particular resource's expected time to failure (ETTF) … with expected failure time tags …expected to operate for at least some period of time; [0065] determine if the event(s) have occurred above a defined threshold over a period of time. … for computing the probabilistic estimated time to failure (ETTF) of various hardware resources 200; [0066], timestamp).
 	11. The system of claim 10, wherein the results of performance of the set of analysis functions are provided to a web interface to the system indicating the results of performance of the set of analysis functions and the at least one of a cause of the degraded performance (Mahindru, see at least [0006], mapping results of the health check diagnostics to a set of learned failure patterns; [0073], while only the healthy processor actually processes the requests and returns the results to the user; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions; [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc. [0004], Paas…Saas; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser; see for the presenting the result on a web interface taught by Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])).
     	12. The system of claim 5, wherein the computer-executable instructions further cause the one or more processors to perform a remediation operation to restore performance of the computing resource in response to the results of performance of the set of analysis functions  (Mahindru, see at least [0022] identify the potential resource failure and take an appropriate remediation action, such as replacing the server or the affected resources in a timely manner, these unforeseen behavior patterns may lead to catastrophic scenarios; [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions; [0076], a series of analyses; [0083]).

 	13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: receive information indicating a computing resource to be monitored, the computing resource being associated with a set of analysis functions, to diagnose a set of performance issues of the computing resource (Mahindru, see at least [0006], diagnostics of resources … responsive to detecting a threshold breach of a recurrent event associated with a first resource; [0065] performing event aggregation and correlation of certain events detected within the hardware resources 200 to determine if the event(s) have occurred above a defined threshold over a period of time; [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser; [0065], the monitoring framework; [0071], monitor resource behavior and events by the monitoring framework; [0084], to initiate the health check diagnostics …. related to the particular CPU); 
 	 launch the set of analysis functions to determine at least one of a cause of the set of performance issues (Mahindru, see at least [0006], diagnostics of resources … responsive to detecting a threshold breach of a recurrent event associated with a first resource; [0065] performing event aggregation and correlation of certain events detected within the hardware resources 200 to determine if the event(s) have occurred above a defined threshold over a period of time; [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser).
 	 and presenting a set of results of performance of the one or more analysis functions (Mahindru, see at least [0022] identify the potential resource failure and take an appropriate remediation action, such as replacing the server or the affected resources in a timely manner, these unforeseen behavior patterns may lead to catastrophic scenarios; [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions; This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser; [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user).
Mahindru further teaches obtaining information indicating results; and providing the information indicating the results (Mahindru, see at least [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user).   As the user provides data and receive a result from the health diagnostics service in a disaggregated environment such as a cloud (Mahindru, [0014]) and as Paas and Saas do not run servers, such service environments would be reasonably considered as being serverless while a web browser is utilized for communication, it would be obvious that receiving and providing data can be via a user interface.  Nonetheless, Nasu clearly teach updating a dashboard interface with a result displaying on a web browser information and result regarding resource usage/performance (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])). Combining Nasu’s functionality with that of Mahindru results in a system that provides a serverless service and a user interface.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to improve efficiency of application resource utilization and analysis and provide an interface for an optimized communication method (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])).
 	14. The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to receive, from an interface, the set of analysis functions to diagnose the set of performance issues of the computing resource (Mahindru, see at least [0006], identifying and invoking health check diagnostics on the first resource based on the alert and a server telemetry ; [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.; [0076], a series of analyses; [0083]; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser).
 	15. The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to perform a first subset of the analysis functions associated with the computing resource and perform a second subset of the analysis functions associated with a second computing resource associated with the computing resource (Mahindru, see at least [0022] identify the potential resource failure and take an appropriate remediation action, such as replacing the server or the affected resources in a timely manner, these unforeseen behavior patterns may lead to catastrophic scenarios; [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions; [0076], a series of analyses; [0083]). 
 	16. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to update the dashboard interface with the set of results of performance of the one or more analysis functions further include instructions that cause the computer system to perform a remediation operation to restore performance of the computing resource  (Mahindru, see at least [0022] identify the potential resource failure and take an appropriate remediation action, such as replacing the server or the affected resources in a timely manner, these unforeseen behavior patterns may lead to catastrophic scenarios. Furthermore, traditional servers cannot allow replacement of certain resources while the workloads are running, with minimal disruption; [0065], The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages; [0083], Depending on the results of the health check(s), the system takes appropriate next remediation actions). 
 	17. The non-transitory computer-readable storage medium of claim 13, wherein the instructions further cause the computer system to receive the information indicating the set of performance issues of the computing resource from a computing resource monitoring service, the information corresponding to one or more performance indicators received from an interface  (Mahindru, see at least [0065], the monitoring framework; [0071], monitor resource behavior and events by the monitoring framework; [0084], to initiate the health check diagnostics …. related to the particular CPU; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser; [0006], diagnostics of resources … responsive to detecting a threshold breach of a recurrent event associated with a first resource; [0065] performing event aggregation and correlation of certain events detected within the hardware resources 200 to determine if the event(s) have occurred above a defined threshold over a period of time; [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc.; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser;).
 18. The non-transitory computer-readable storage medium of claim 13, wherein the instructions further cause the system to present the dashboard interface as a web interface comprising at least the set of results of performance of the one or more analysis functions and the information indicating the set of performance issues of the computing resource (Mahindru, see at least [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user; 0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser).
 	19. The non-transitory computer-readable storage medium of claim 13, wherein the set of analysis functions to determine at least one of a cause of the set of performance issues are performed, at least in part, by a compute service (Mahindru, see at least [0065], determine if the event(s) have occurred above a defined threshold over a period of time. The event aggregation and correlation engine 610 may provide information regarding the detected events to a remediation engine 612, which orchestrates various action plans at different stages … calling a health check diagnostics invocation engine 620 when comparing current resource behavior to the learned failure patterns, etc. [0004], Paas…Saas; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser; note that Paas and Saas do not run servers).  Mahindru further teaches obtaining information indicating results of the analysis operations; and providing the information indicating the results of the analysis operations (Mahindru, see at least [0073],  user requests are copied and forwarded to both the healthy and suspicious processors, while only the healthy processor actually processes the requests and returns the results to the user).   As the user provides data and receive a result from the health diagnostics service in a disaggregated environment such as a cloud (Mahindru, [0014]) and as Paas and Saas do not run servers, such service environments would be reasonably considered as being serverless while a web browser is utilized for communication, it would be obvious that receiving and providing data can be via a user interface and the health diagnostic can be implemented as serverless such as a Faas.  Nonetheless, Nasu clearly teach that serverless (Faas) service environment with a GUI displayed on a web browser to display information and result regarding resource usage/performance (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])). Combining Nasu’s functionality with that of Mahindru results in a system that provides a serverless service and a user interface.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to improve efficiency of application resource utilization and analysis and provide a user interface for an optimized communication method (Nasu, see at least [0002],  serverless (or Function as a Service (Faas))  is widely used in order to improve efficiency of application resource utilization; [0178]; [0179]; [0195])).

 	20. The non-transitory computer-readable storage medium of claim 13, wherein the instructions further cause the computer system to receive information indicating the set of performance issues of the computing resource from a computing resource monitoring service, the computing resource specified using an interface to the computing resource monitoring service (Mahindru, see at least [0065], the monitoring framework; [0071], monitor resource behavior and events by the monitoring framework; [0084], to initiate the health check diagnostics …. related to the particular CPU; [0049], This allows cloud computing environment 52 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device… using a web browser).
 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	KR 20200084735 is related to a performance analysis reporting system for a web application which allows users to analyze performance of the web application without establishment and setting of a separate environment;
 	US 20170060653 is related to an application analysis determination that the one of the state performance metrics violates the rule. 
US10397236 anomaly detection and recovery of a corrupted resource.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193